DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Office Action in response to application  16/179,930 entitled "CUSTOM, TRANSACTION-BASED USER INTERACTIONS WITH EXTERNAL SYSTEMS" filed on December 13, 2019.
Status of Claims
Claims 9-13, 15, 17-23 and 25 are amended.
Claims 26-28 are cancelled.
Claims 29-31  are new.
Claims 9-25 and 29-31 are pending and have been examined.

Response to Amendment
The amendment filed February 23, 2022, has been entered. Claims 9-25 and 29-31  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed August 23, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9-25 and 29-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 9-25 and 29-31 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 9 recites: 
“detecting a user initiating a transaction…”
 “generating … transactional requests…”
“receiving …response…”
These limitations clearly relate to managing transactions/interactions between users and/or transactional processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a request or receive responses recites a managing interactions between people and/or commercial or financial action, principle, or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing interactions between people then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite NO additional elements.  Any supposed additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] Transactional interaction service, …may be accessed using a variety of computing systems and a variety of devices, including a desktop computer, a laptop computer, a smartphone, or a tablet PC. It may also be accessed using a web browser installed on user devices. Further, the application service environment 200 is platform agnostic, that is, it may be accessed from computing systems and devices running on operating systems, such as The Open Group's UNIX®., IBM®. z/OS®., Microsoft Corporation's Windows®., Apple Inc.'s macOS®. and iOS®., Google Inc.'s Chrome OS®. operating systems, and various implementations of the Linux and Android OS operating systems.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 10-18   do not recite additional elements and merely limit the abstract idea.
Independent Claim 19 recites: 
“detect … a transaction…”
 “generate … transactional requests…”
“receive … response…”
These limitations clearly relate to managing transactions/interactions between users and/or transactional processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a request or receive responses recites a managing interactions between people and/or commercial or financial action, principle, or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing interactions between people then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
  “non-transitory computer readable medium comprising stored instructions”, “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] Transactional interaction service, …may be accessed using a variety of computing systems and a variety of devices, including a desktop computer, a laptop computer, a smartphone, or a tablet PC. It may also be accessed using a web browser installed on user devices. Further, the application service environment 200 is platform agnostic, that is, it may be accessed from computing systems and devices running on operating systems, such as The Open Group's UNIX®., IBM®. z/OS®., Microsoft Corporation's Windows®., Apple Inc.'s macOS®. and iOS®., Google Inc.'s Chrome OS®. operating systems, and various implementations of the Linux and Android OS operating systems.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 20-25   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 20: “non-transitory computer readable medium”,   “processor”, “transactional system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 21: “non-transitory computer readable medium”, “instructions”, “processor” : merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 22: “non-transitory computer readable medium” , “processor”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 23: “non-transitory computer readable medium”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 24: “non-transitory computer readable medium”, “computing system”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
Claim 25: “non-transitory computer readable medium”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] Transactional interaction service, …may be accessed using a variety of computing systems and a variety of devices, including a desktop computer, a laptop computer, a smartphone, or a tablet PC. It may also be accessed using a web browser installed on user devices. Further, the application service environment 200 is platform agnostic, that is, it may be accessed from computing systems and devices running on operating systems, such as The Open Group's UNIX®., IBM®. z/OS®., Microsoft Corporation's Windows®., Apple Inc.'s macOS®. and iOS®., Google Inc.'s Chrome OS®. operating systems, and various implementations of the Linux and Android OS operating systems.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 29 recites: 
“initiating a transaction…” 
“generating … transactional request…”
“receiving … user response…”
These limitations clearly relate to managing transactions/interactions between users and/or transactional processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a request or receive responses recites a managing interactions between people and/or commercial or financial action, principle, or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing interactions between people then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] Transactional interaction service, …may be accessed using a variety of computing systems and a variety of devices, including a desktop computer, a laptop computer, a smartphone, or a tablet PC. It may also be accessed using a web browser installed on user devices. Further, the application service environment 200 is platform agnostic, that is, it may be accessed from computing systems and devices running on operating systems, such as The Open Group's UNIX®., IBM®. z/OS®., Microsoft Corporation's Windows®., Apple Inc.'s macOS®. and iOS®., Google Inc.'s Chrome OS® operating systems, and various implementations of the Linux and Android OS operating systems.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 29 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 30-31   do not recite additional elements and merely limit the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For Example, the Applicant’s Specification reads, “[0045] Transactional interaction service, …may be accessed using a variety of computing systems and a variety of devices, including a desktop computer, a laptop computer, a smartphone, or a tablet PC. It may also be accessed using a web browser installed on user devices. Further, the application service environment 200 is platform agnostic, that is, it may be accessed from computing systems and devices running on operating systems, such as The Open Group's UNIX®., IBM®. z/OS®., Microsoft Corporation's Windows®., Apple Inc.'s macOS®. and iOS®., Google Inc.'s Chrome OS®. operating systems, and various implementations of the Linux and Android OS operating systems.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims   and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 9-25 and 29-31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13, 17-21, 23, 25, 29 and 30    are rejected under 35 U.S.C. 103 as being unpatentable over Eldrige ("METHODS AND APPARATUS FOR CONTROL CONFIGURATION USING LIVE DATA", U.S. Publication Number: 2006/0206866 A1)  in view of Smullen (“SYSTEMS AND METHODS FOR INVOKING CHATBOTS IN A CHANNEL BASED COMMUNICATION SYSTEM”, U.S. Publication Number: 20170180284 A1) 





Regarding Claim 9, 
Eldrige teaches,
  Detecting a transactional system initiating a transaction via a transactional interaction service, wherein the transactional interaction service manages and records transactions
(Eldrige [0006] The terms “control” and “control systems” refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters. In other control systems, such apparatus monitor the device, process or system and display alarms or other indicia of its characteristics, leaving responsibility for adjustment to the operator.
Eldrige [0095] as part of a contracted-for or e-commerce transaction, e.g., between the customer and the manufacturer. Objects instantiated from those classes can be edited or used as a basis for modeling and control system configuration.
Eldrige [0108]  an object that models one system component (e.g., a printer) onto an object that models another component (e.g., an applications workstation), indicating that the user wishes to establish a relationship between those two objects. Through the connection objects, the apparatus validates that relationship and determines its type—in this case, a parent/child (or other hierarchical) relationship.
Eldrige [0741] Version control in IDA provides the ability for the system to record changes made to the control database. It allows the user to be able to tell what the state of the system is now, what the state of the system was at a specific time in the past, and the history of changes made to a specific object over time.)
 involving one or more users and one or more transactional systems;
(Eldrige [0751] Users access the IDA system via an editing session. Changes made to IDA database objects accumulate in the user's private edit space, referred to as a user workspace. The user workspace may be thought of as a “mini-database”
Eldrige [0785] This feature is intended to allow users to continue configuration activities on computer systems)
  wherein the  transactional request includes an informational message having a custom interface, and wherein the custom interface is rendered on a user device   based on the custom interface attributes provided by the transactional system; 
(Eldrige [0878] In IDA, a User object is someone who initiates an Edit session using a unique identifier.
Eldrige [0248] as part of an e-commerce transaction
Eldrige [0247] Workstation 11 represents an engineering workstation, personal computer, mainframe computer or other digital data processing device 
Eldrige [0865] The Framework supplies user interface dialogs .... responding to access requests for objects they control. 
Eldrige  [1369] respond to display requests.
Eldrige [0566]  A dual interface is a custom interface that derives from IDispatch.
Eldrige [0518] A Implementation-standard Appearance Definition object may be overridden by a User-Defined Appearance Definition object at runtime to produce customized displays and printouts to satisfy unique customer documentation requirements.
Eldrige [0108] Using a graphical user interface, a user can “drag-and-drop” an object that models one system component
Eldrige [0555] The view objects draw the objects being edited on the screen (or during printing) and manage the details of the user interface interactions.
Eldrige [0253] The Framework provides common resources, such as menus, toolbars, dialogs, and security services, used by the editors to manipulate, display and report configuration data stored in the IDA database.....This software package can be installed on either a stand-alone PC, workstation (e.g., element 11 of FIG. 1) or other digital data processor, e.g., running Windows NT or any other suitable operating system.)
and receiving a user response onto the transactional interaction service.
(Eldrige [0072]  It responds to a selected user command by transferring characteristics of the first object to the second object.
Eldrige [0747] When the user is finished editing the object(s)
Eldrige [0858]  This becomes useful when the user performs a complex action, yet perceives it as a single action. For example, the user might select several objects on the screen all at one time, and move them as a group to some other location.)
Eldrige does not teach a transactional request in a message thread occurring in a chat function of an application; with two buttons for a user to perform an action; within the message thread of the chat function; wherein the user response is generated within the application via user input supplied onto one of the two buttons rendered within the message thread, and wherein the user response is generated without the user having to leave the application.
Smullen teaches,
a transactional request in a message thread occurring in a chat function of an application; within the message thread of the chat function;
(Smullen [0095]  configured for mobile chat that replaces electronic mail (email) for business to consumer communication.
Smullen [0516]  conversation thread)
with two buttons for a user to perform an action; wherein the user response is generated within the application via user input supplied onto one of the two buttons rendered within the message thread
(Smullen [0176] designer further includes the ability to add, edit, and delete the end user's response options (e.g. option buttons provided in a widget 2216)
Smullen [0350]  user input... a set of predefined options, such as: buttons
Smullen [0367] Button options: (Return to current chat) (Start new chat) (End chat)
Smullen  [0313]  the user might select a specific items to say, “Okay. I just want to change, out of these ten items, I want to change number two and number seven.”)
and wherein the user response is generated without the user having to leave the application.
(Smullen [0165]  returned to the client side communication module 204-C (FIG. 4) for display in the conversation.
Smullen [0343]  Any device used for a conversation will always display any sensitive data
Smullen [0347] set of communications on a display of a device used by the end user to facilitate the conversation.
Smullen [0412] applets designed to display retrieved information.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate the chatrooms of Smullen such that   “automated human interface module may refer the conversation to another automated human interface module or to the queue of a live operator” (Smullen [0157]).        The modification would have been obvious, because it is merely applying a known technique (i.e. chatrooms) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. “several conversations may concurrently be held on a sub-channel” Smullen [0160])

Regarding Claim 10, 
Eldrige and Smullen teaches the method of Claim 9 as described earlier.
Eldrige teaches,
 communicating the user response to the transactional system.
(Eldrige [0865] The Framework supplies user interface dialogs to allow developers to register objects and permissions to assign permissions to the default groups. The Framework also supplies an API to allow the various configurator applications to check for access permission before responding to access requests for objects they control
Eldrige [0253] used by the editors to manipulate, display and report configuration data stored in the IDA database.)
Regarding Claim 11, 
Eldrige and Smullen teaches the method of Claim 9 as described earlier.
Eldrige teaches,
   recording data related to user response, including responder information, 
(Eldrige [0253] used by the editors to manipulate, display and report configuration data stored in the IDA database.
Eldrige  [0580]  Registration stores and relates three pieces of information about the editor)
 action taken information, 
(Eldrige [1070] any attribute modifications which are made to inherited parameters are stored in the current block definition)
and timestamp information.
(Eldrige [0847] The rollback utility walks through the entire IDA database, using the version information to roll the objects back to the requested date and time. At that point, an image of the database exists as it did on the requested date.)
Regarding Claim 12, 
Eldrige and Smullen teaches the method of Claim 9 as described earlier.
Eldrige teaches,
     wherein the transaction includes user action order,
(Eldrige [1476]  manages requests to create ICCAPI objects to be used for issuing download actions
Eldrige [1493] New actions—action records not yet processed
Eldrige [0095]  as part of a contracted-for or e-commerce transaction.)
wherein the user action order indicates an ordered sequence of user responses required to complete the transaction, 
(Eldrige [1465]  create action records and obtain parameter values from the Control Levels and Blocks and builds an optimized ordered list of actions)
 and wherein the transactional interaction service manages when to present the one or more custom interfaces to users based on the user action order.
(Eldrige [0566]  A dual interface is a custom interface that derives from IDispatch.
Eldrige [0568]  IDA GUI classes are exposed through automation by aggregating a dual interface into an MFC class...Developers can choose to implement their functionality in either the MFC class or the aggregated interface...Editors provide one or more automation interfaces to expose their functionality through automation. Although all the editors may have one or more common automation interfaces, each can have as many unique ones as necessary.)
Regarding Claim 13, 
Eldrige and Smullen teaches the method of Claim 9 as described earlier.
Eldrige teaches,
     wherein the   transaction is generated by the transactional system based on user input 
(Eldrige [0253] used by the editors to manipulate, display and report configuration data stored in the IDA database.
Eldrige  [0580]  Registration stores and relates three pieces of information about the editor)
 or based on predetermined information.
(Eldrige [1522] Specific parameters are extracted from the IDA objects to create the 01 Application data set. The parameters to extract are either predetermined by the Download Agent or specified as a parameter group in the IDA object.)
Regarding Claim 17, 
Eldrige and Smullen teaches the method of Claim 9 as described earlier.
Eldrige teaches,
wherein the custom interface attributes are provided via user input, 
(Eldrige [0865] The Framework supplies user interface dialogs .... responding to access requests for objects they control. 
Eldrige  [1369] respond to display requests.
Eldrige [0566]  A dual interface is a custom interface that derives from IDispatch.
Eldrige [0518] A Implementation-standard Appearance Definition object may be overridden by a User-Defined Appearance Definition object at runtime to produce customized displays and printouts to satisfy unique customer documentation requirements.)
and wherein the custom interface attributes determine how the informational message is displayed.
(Eldrige [1417]  two columns of descriptive text (used to propagate into the Block descriptions and alarm message text parameters)
Eldrige [1685] The output window (depicted as GUI component 6 in FIG. 120) allows the user to view messages associated with various processes that are meant to be informative, and let the user know about the state of certain operations as they are performed.)
Regarding Claim 18, 
Eldrige and Smullen teaches the method of Claim 9 as described earlier.
Eldrige teaches,
wherein the transactional request has an associated file. 
(Eldrige [1039] Save/load definition(s) to/from diskette or file 
Eldrige [1040] Import definitions from pdef files)
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 10.
Claim 21 is rejected on the same basis as Claim 11.
Claim 23 is rejected on the same basis as Claim 13.
Claim 25 is rejected on the same basis as Claim 17.
Regarding Claim 29, 
Eldrige teaches,
detecting a transactional system initiating a transaction via a transactional interaction service, wherein the transactional interaction service manages and records transactions 
(Eldrige [0006] The terms “control” and “control systems” refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters. In other control systems, such apparatus monitor the device, process or system and display alarms or other indicia of its characteristics, leaving responsibility for adjustment to the operator.
Eldrige [0095] as part of a contracted-for or e-commerce transaction, e.g., between the customer and the manufacturer. Objects instantiated from those classes can be edited or used as a basis for modeling and control system configuration.
Eldrige [0108]  an object that models one system component (e.g., a printer) onto an object that models another component (e.g., an applications workstation), indicating that the user wishes to establish a relationship between those two objects. Through the connection objects, the apparatus validates that relationship and determines its type—in this case, a parent/child (or other hierarchical) relationship.
Eldrige [0741] Version control in IDA provides the ability for the system to record changes made to the control database. It allows the user to be able to tell what the state of the system is now, what the state of the system was at a specific time in the past, and the history of changes made to a specific object over time.)
involving one or more users and one or more transactional systems;
(Eldrige [0751] Users access the IDA system via an editing session. Changes made to IDA database objects accumulate in the user's private edit space, referred to as a user workspace. The user workspace may be thought of as a “mini-database”
Eldrige [0785] This feature is intended to allow users to continue configuration activities on computer systems)
generating a first transactional request in a message thread occurring in a chat function of a first application running on a first device,
(Smullen [0095]  configured for mobile chat that replaces electronic mail (email) for business to consumer communication.
Smullen [0516]  conversation thread
Smullen  [0006]    information from remote user devices associated with users.)
of a second application running on a second device,
(Eldrige [0865] The Framework also supplies an API to allow the various configurator applications to check for access permission
Eldrige [0012] general purpose computers (e.g., workstations) running software)
Eldrige teaches does not teach wherein the first transactional request includes an informational message having a custom interface with two buttons for a first user to perform an action, and wherein the custom interface is rendered within the message thread of the chat function based on custom interface attributes provided by the transactional system; receiving a first user response onto the transactional interaction service, wherein the first user response is generated within the message thread occurring in the chat function of the first application via first user input supplied onto one of the two buttons, and wherein the first user response is generated without the first user having to leave the first application; generating a second transactional request in the message thread occurring in a chat function; wherein the second transactional request includes an informational message having a custom interface with two buttons for a second user to perform an action, and wherein the custom interface is rendered within the message thread of the chat function based on the custom interface attributes provided by the transactional system; and receiving a second user response onto the transactional interaction service, wherein the second user response is generated within the message thread occurring in the chat function of the second application via second user input supplied onto one of the two buttons, wherein the second user response is generated without the second user having to leave the second application.
Smullen teaches,
wherein the first transactional request includes an informational message having a custom interface with two buttons for a first user to perform an action, and wherein the custom interface is rendered within the message thread of the chat function based on custom interface attributes provided by the transactional system; receiving a first user response onto the transactional interaction service, wherein the first user response is generated within the message thread occurring in the chat function of the first application via first user input supplied onto one of the two buttons; wherein the second transactional request includes an informational message having a custom interface with two buttons for a second user to perform an action, and wherein the custom interface is rendered within the message thread of the chat function based on the custom interface attributes provided by the transactional system; and receiving a second user response onto the transactional interaction service, wherein the second user response is generated within the message thread occurring in the chat function of the second application via second user input supplied onto one of the two buttons, wherein the second user response is generated without the second user having to leave the second application.
(Smullen [0516]  for each conversation thread
Smullen [0176] designer further includes the ability to add, edit, and delete the end user's response options (e.g. option buttons provided in a widget 2216)
Smullen [0350]  user input... a set of predefined options, such as: buttons
Smullen [0367] Button options: (Return to current chat) (Start new chat) (End chat)
Smullen  [0313]  the user might select a specific items to say, “Okay. I just want to change, out of these ten items, I want to change number two and number seven.”)
and wherein the first user response is generated without the first user having to leave the first application;
(Smullen [0165]  returned to the client side communication module 204-C (FIG. 4) for display in the conversation.
Smullen [0343]  Any device used for a conversation will always display any sensitive data
Smullen [0347] set of communications on a display of a device used by the end user to facilitate the conversation.
Smullen [0412] applets designed to display retrieved information.)
generating a second transactional request in the message thread occurring in a chat function
(Smullen [0516]  for each conversation thread)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate the chatrooms of Smullen such that   “automated human interface module may refer the conversation to another automated human interface module or to the queue of a live operator” (Smullen [0157]).        The modification would have been obvious, because it is merely applying a known technique (i.e. chatrooms) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. “several conversations may concurrently be held on a sub-channel” Smullen [0160])
Regarding Claim 30, 
Eldrige and Smullen teaches the method of Claim 29 as described earlier.
Eldrige does not teach wherein the second transactional request is not generated until the first user response is received onto the transactional interaction service and the first user response indicates that the first user accepted the transaction
Smullen teaches,
       wherein the second transactional request is not generated until the first user response is received onto the transactional interaction service and the first user response indicates that the first user accepted the transaction.
(Smullen [0516]  for each conversation thread
Smullen [0358] function looks for matches to the custom message it could move the conversation to if the user wants to accept the move.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate the chatrooms of Smullen such that   “automated human interface module may refer the conversation to another automated human interface module or to the queue of a live operator” (Smullen [0157]).        The modification would have been obvious, because it is merely applying a known technique (i.e. chatrooms) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. “several conversations may concurrently be held on a sub-channel” Smullen [0160])


Claims 14-16, 22 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Eldrige and Smullen in view of Chung (“WORKFLOW TASKS”, U.S. Publication Number: 2013/0179208 A1) 

Regarding Claim 14, 
Eldrige teaches the method of Claim 9 as described earlier.
Eldrige does not teach wherein the transactional interaction service is operating on a computing system external to the transactional system.
Chung teaches,
wherein the transactional interaction service is operating on a computing system external to the transactional system.
(Chung [0049] Embodiments may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate the workflow task customization teachings of Chung such that   “Workflow tasks may be customized and assigned to one or more workflow users, and one or more approval points may be provided to receive task feedback and update a workflow or workflow item” (Chung [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. workflow task customization) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. improve organizational efficiency and productivity by managing the tasks and steps involved in specific business processes Chung [0001])
Regarding Claim 15, 
Eldrige teaches the method of Claim 9 as described earlier.
Eldrige does not teach wherein the transactional interaction service awaits to receive user responses until the transaction is complete.
Chung teaches,
wherein the transactional interaction service awaits to receive additional user responses until the transaction is complete.
(Chung [0033] The task completion criteria selection may include waiting for a response from each of the plurality of users or each user in the user group)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate the workflow task customization teachings of Chung such that   “Workflow tasks may be customized and assigned to one or more workflow users, and one or more approval points may be provided to receive task feedback and update a workflow or workflow item” (Chung [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. workflow task customization) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. improve organizational efficiency and productivity by managing the tasks and steps involved in specific business processes Chung [0001])
Regarding Claim 16, 
Eldrige teaches the method of Claim 9 as described earlier.
Eldrige does not teach wherein the transactional interaction service generates a summary of the transaction after the transaction is complete.
Chung teaches,
wherein the transactional interaction service generates a summary of the transaction after the transaction is complete.
(Chung [0005]   receiving a task completion criteria selection; ... displaying a menu of corresponding outcomes based on the received task content type selection.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate the workflow task customization teachings of Chung such that   “Workflow tasks may be customized and assigned to one or more workflow users, and one or more approval points may be provided to receive task feedback and update a workflow or workflow item” (Chung [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. workflow task customization) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. improve organizational efficiency and productivity by managing the tasks and steps involved in specific business processes Chung [0001])
Claim 22 is rejected on the same basis as Claim 16.
Claim 24 is rejected on the same basis as Claim 14.
Claim  31 is rejected under 35 U.S.C. 103 as being unpatentable over Eldrige and Smullen in view of Rapaport (“SOCIAL-TOPICAL ADAPTIVE NETWORKING (STAN) SYSTEM ALLOWING FOR GROUP BASED CONTEXTUAL TRANSACTION OFFERS AND ACCEPTANCES AND HOT TOPIC WATCHDOGGING”, U.S. Publication Number: 20120290950 A1) 

Regarding Claim 31, 
Eldrige teaches the method of Claim 29 as described earlier.
Eldrige does not teach sending a communication from the transactional interaction service to the transactional system, wherein the communication indicates to the transactional system to execute the transaction only if both the first user response and the second user response indicate that both the first user and the second user accepted the transaction.
Rapaport teaches,
sending a communication from the transactional interaction service to the transactional system, wherein the communication indicates to the transactional system to execute the transaction only if both the first user response and the second user response indicate that both the first user and the second user accepted the transaction.
(Rapaport [0002] on-the-fly join into corresponding online chat 
Rapaport [0244]  If the hesitant to meet invitees accept each successive level of increased unmasking, eventually they may agree to meet in person or to start a live video chat where they show themselves)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control systems configuration teachings of Eldrige  to incorporate group chat teachings of Rapaport allowing    “on-the-fly join into corresponding online chat or other forum participation sessions” (Rapaport [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group chat) to a known concept (i.e. the control systems configuration) ready for improvement to yield predictable result (i.e. “provide transaction offerings to groups of people based on system determined contexts of the users” Rapaport [0002]])

Response to Remarks
Applicant's arguments filed on February 23, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC 101 
The Applicant states:
“…Applicant amends claim 9 to recite, "generating a transactional request in a message thread occurring in a chat function of an application . . . the transactional request includes an informational message having a custom interface with two buttons for a user to perform an action ... the custom interface is rendered within the message thread of the chat function based on custom interface attributes provided by the transactional system… the user response is generated without the user having to leave the application… Applicant's claimed inventions provide an improved user interface that allows a user to process a transaction within a message thread occurring in a chat function of an application."
Examiner responds:
Applicant's arguments filed have been fully considered but they are not persuasive. Performing actions using buttons within chat window is well-understood, routine, and conventional - MPEP 2106.05(d).   Customer service conversational chatbots have been performing such actions for nearly two decades.
  The claims clearly relate to managing transactions/interactions between users and/or transactional processor.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a request or receive responses recites a managing interactions between people and/or commercial or financial action, principle, or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing interactions between people then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information. Applicant’s Specification reads [0045]: “Transactional interaction service, such as transactional interaction service 220, request-response service, may be accessed using a variety of computing systems and a variety of devices, including a desktop computer, a laptop computer, a smartphone, or a tablet PC. It may also be accessed using a web browser installed on user devices. Further, the application service environment 200 is platform agnostic, that is, it may be accessed from computing systems and devices running on operating systems, such as The Open Group's UNIX®, IBM® z/OS®, Microsoft Corporation's Windows®, Apple Inc.'s rnacOS® and iOS®, Google Inc.'s Chrome OS™ operating systems, and various implementations of the Linux and Android OS operating systems.”
Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Smullen (“SYSTEMS AND METHODS FOR INVOKING CHATBOTS IN A CHANNEL BASED COMMUNICATION SYSTEM”, U.S. Publication Number: 20170180284 A1)
Rapaport (“SOCIAL-TOPICAL ADAPTIVE NETWORKING (STAN) SYSTEM ALLOWING FOR GROUP BASED CONTEXTUAL TRANSACTION OFFERS AND ACCEPTANCES AND HOT TOPIC WATCHDOGGING”, U.S. Publication Number: 20120290950 A1)
Applicant’s amendments with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cleary (“PERSONALIZED AUTOMATED SHOPPING SYSTEM AND METHOD”, U.S. Publication Number: US 20140207611 A1) proposes Customize summary list view: User can choose from some small number of summary list view customizations, e.g., small photos, larger photos, 12 per page, 99 per page, etc.
Seubert (“CONSISTENT SET OF INTERFACES DERIVED FROM A BUSINESS OBJECT MODEL”, U.S. Publication Number: 20080120129 A1) provides a business object model, which reflects data that is used during a given business transaction, is utilized to generate interfaces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697